The opinion of the court was delivered by
TAFT, J.
The record shows a verdict for the defendant and a motion to set it aside. It argumentatively appears that there was judgment upon the verdict. It is stated in the record that exceptions were allowed, otherwise it does not appear that any were taken, and it is not disclosed what those allowed were. There is no legal question before us.

Judgment affirméd.

A petition for a new trial addressed to this court, was heard at the same time. The cause alleged was newly discovered evidence. A motion for a new trial was made in the County Court and denied. The allegations in the petition, and the proofs, are the same in both cases. We ’hold the proceedings in the County Court a bar to the petition now before' us, A party should not be a second time annoyed by the same claim, supported by the same testimony.

The petition is dismissed with costs '.